



Exhibit 10.12


logo2a06.jpg [logo2a06.jpg]

--------------------------------------------------------------------------------

September 3, 2015
Brian McGee
Via Email


Dear Brian:
We are pleased to offer you a position at GoPro Inc. (the "Company"), as a Vice
President of Finance reporting to Jack Lazar in our San Mateo office. If you
decide to join us, you will receive an annual salary of Three Hundred Thousand
Dollars ($300,000), which will be paid every other Friday in accordance with the
Company's normal payroll procedures. In addition, you will receive a sign on
bonus of Fifty Thousand Dollars ($50,000) to be paid on the payday following
thirty (30) days of employment. If you resign your employment with the Company
within the first year of employment, you must repay the entire Sign On Bonus.
You will also be eligible for a discretionary bonus of up to 35% of your annual
salary per year, which will be paid annually based on company performance and
individual objectives. You must commence employment on or before September 30 of
this year in order to be eligible for a pro-rated bonus under the current year’s
bonus plan.


You will also be eligible to receive certain employee benefits. A list of
current employee benefits will be provided in our Benefit Information Guide.
Eligibility for benefits begins on your first day of employment. You should note
that the Company may modify job titles, salaries, commission plans, bonuses and
benefits from time to time as it deems necessary and at its sole discretion.


Subject to approval of the Company’s Board of Directors, you will be granted an
option to purchase 30,000 shares of the Company’s Common Stock. The option will
be subject to the terms and conditions applicable to options granted under the
Company’s 2015 Equity Incentive Plan (the “Plan”), as described in the Plan and
the applicable Stock Option Agreement which will be made available to you at the
time of grant.


The exercise price per share of the Option will be the fair market value of the
option on the grant date. You will vest in 25% of the shares subject to the
Option after 12 months of continuous service, and the balance of the shares
subject to the Option will vest in equal monthly installments over the next 36
months of continuous service, as described in the applicable Stock Option
Agreement.


Subject to the approval of the Company’s Board of Directors, you will be granted
15,000 shares of restricted stock units ("RSUs") under the Plan. The RSUs will
vest in four equal annual installments of 25% each based on your continuous
service. RSUs that vest will be settled in the Company's Common Stock as soon as
practicable after vesting. The RSUs shall be subject to the terms and conditions
set forth in the Plan and in the Restricted Stock Unit Agreement between you and
the Company. You will be responsible for applicable withholding taxes that
become due upon settlement of the RSUs. The RSUs will permit payment of taxes
through stock withholding and sell-to-cover transactions in our sole discretion.


The Company is excited about your joining and looks forward to a beneficial and
productive relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
weeks’ notice. Any modification or change in your at will status may only occur
by way of a written employment agreement signed by you and the Chief Executive
Officer of the Company.


The Company reserves the right to conduct background and reference checks on all
of its potential employees as authorized by law. Your job offer, therefore, is
contingent upon satisfactory verification of your criminal, education and





--------------------------------------------------------------------------------





logo2a10.jpg [logo2a10.jpg]




employment history, and this offer can be rescinded based upon data received in
the verification.


For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.


By your signature below, you acknowledge that you have disclosed to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed, and you represent that your signing of this offer and commencement
of employment with the Company will not violate any such agreement. Moreover,
you agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.
Similarly, you agree not to bring any third party confidential information to
the Company, including that of your former employer, and that in performing your
duties for the Company you will not in any way utilize any such information.


As a Company employee, you will be expected to abide by the Company's rules and
standards. Specifically, you will be required to sign an acknowledgment that you
have read and that you understand the Company's rules of conduct which are
included in the Company Handbook and Code of Conduct.


As a condition of your employment, you are also required to sign and comply with
the Company’s standard Employee Invention Assignment and Confidentiality
Agreement which requires, among other provisions, the assignment of patent
rights to any invention made during your employment at the Company, and
non-disclosure of Company proprietary information, as well as the Company’s
standard Mutual Arbitration Agreement.


To accept the Company's offer, please sign and date this letter in the space
provided below. This letter, along with the Employee Invention Assignment and
Confidentiality Agreement and the Mutual Arbitration Agreement, set forth the
terms of your employment with the Company and supersede any prior
representations or agreements including, but not limited to, any representations
made during your recruitment, interviews or pre-employment negotiations, whether
written or oral. This offer of employment will terminate if it is not accepted,
signed and returned by Wednesday September 9, 2015. We would like to have you
start on Monday, September 28, 2015.


We look forward to your favorable reply and to working with you at GoPro.
Sincerely,


/s/ Jeff Ryan
Jeff Ryan
VP, People
















--------------------------------------------------------------------------------





logo2a11.jpg [logo2a11.jpg]






Agreed to and accepted:




/s/ Brian McGee
Date:
9/8/2015
Brian McGee
 
 








